Citation Nr: 0517091	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to service connected residuals of 
prostatitis.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. §4.30 for periods of 
convalescence following surgery for prostate cancer in June 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 1998 and July 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied service 
connection for prostate cancer, to include as due to service 
connected residuals of prostatitis; and denied a temporary 
total rating under 38 C.F.R. §4.30 for convalescence 
following surgery for prostate cancer in June 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon initial review of the appeal, the Board referred the 
case to the Veterans Health Administration (VHA) for a 
medical opinion from a urologist in January 2004.  That 
opinion was obtained in March 2004 and has been associated 
with the claims file.  The Board notified the veteran shortly 
thereafter and provided him with a copy of the opinion.  At 
the time, the law permitted the Board to consider the opinion 
and make a decision regarding the veteran's claims without 
remanding the case to the agency of original jurisdiction 
(AOJ) for review.  

However, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In accordance with the Federal Circuit Court's decision and 
other policy considerations, in November 2004, the Department 
of Veterans Affairs (VA) informed the veteran of the change 
in the law and gave him the opportunity to either waive his 
right to AOJ review and have his claims decided by the Board, 
or choose to have his claims remanded to the AOJ for initial 
review of the medical opinion obtained by the Board.  The 
veteran subsequently chose not to waive his right to AOJ 
review.  Accordingly, the Board must remand the case to the 
AOJ for initial review of the additional medical evidence.

Accordingly, this matter is REMANDED to the RO for the 
following:

1. The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for prostate cancer, to 
include as secondary to service-connected 
residuals of prostatitis, and entitlement 
to a temporary total disability rating 
for periods of convalescence following 
surgery for prostate cancer of the impact 
of the notification requirements on the 
claims. The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3. The RO should readjudicate the issues 
of entitlement to service connection for 
prostate cancer, to include as secondary 
to service-connected residuals of 
prostatitis, and entitlement to a 
temporary total disability rating for 
periods of convalescence following 
surgery for prostate cancer with 
consideration of all of the evidence 
added to the record since the March 2002 
Supplemental Statement of the Case 
(SSOC), to include the March 2004 VHA 
opinion.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the March 2002 SSOC, to 
include the March 2004 VHA opinion.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




